Citation Nr: 9909958	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-09 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
left hallux valgus with bunionectomy residuals, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
left ear hearing loss disability, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from November 1985 to December 
1988.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which established 
service connection for left hallux valgus with bunionectomy 
residuals and left ear hearing loss disability and assigned 
10 percent evaluations for those disabilities.  The veteran 
has been represented throughout this appeal by the Veterans 
of Foreign Wars of the United States.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
post-operative left great toe disability and left ear hearing 
loss disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue for use in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to increased disability 
evaluations.  The veteran is not prejudiced by such action.  
The law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  In reaching the determination below, the Board has 
considered whether staged ratings should be assigned and 
conclude that the disabilities addressed have not 
significantly changed and a uniform rating is appropriate.  

In her November 1998 Transcript of Oral Arguments for 
Subsequent Presentation to and Review by the Board, the 
national accredited representative advances that the veteran 
"implied, in his VA Form 9, that his none (sic) 
service[-]connected right ear is affected by his 
service-connected left ear.  38 C.F.R. § 3.310."  While the 
national accredited representative advances that the 
veteran's June 1998 Appeal to the Board (VA Form 9) should be 
construed as a claim for service connection for a right ear 
disability, the Board disagrees.  In his VA Form 9, the 
veteran stated that:

On Feb[ruary] 12, I took a hearing test.  
I stated to the officating (sic) official 
that the sound was so loud in the left 
ear that the right ear was picking it up.  
She then increased the volume of static 
in the left ear; and the sound the noise 
(sic) was so intense that it caused 
ringing in my right ear.  If you have to 
turn the static and the sound up that 
loud; don't that state that I can't hear 
a thing in my left ear (sic)[?]  

The veteran's statement was clearly made in support of his 
claim of entitlement to an evaluation in excess of 10 percent 
for his left ear hearing loss disability.  The right ear was 
only mentioned in passing to illustrate his left ear hearing 
deficit.  Therefore, the Board concludes that the veteran has 
made no claim, formal or informal, of entitlement to service 
connection for a right ear disability.  

The national accredited representative may have submitted an 
informal claim for service connection for a right foot 
disorder to include hallux valgus.  It appears that the RO 
has not had an opportunity to act upon the informal claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Board Member 
cannot have jurisdiction of the issue.  38 C.F.R. § 19.13 
(1998).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
he has an obligation to file a timely notice of disagreement 
and a timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  


FINDINGS OF FACT

1.  Service connection is currently in effect for left hallux 
valgus with bunionectomy residuals evaluated as 10 percent 
disabling.  

2.  The maximum schedular evaluation for left hallux valgus 
with bunionectomy residuals is currently in effect.  

3.  Service connection is currently in effect for left ear 
hearing loss disability evaluated as 10 percent disabling.  

4.  The maximum schedular evaluation for left ear hearing 
loss disability is currently in effect.  


CONCLUSIONS OF LAW

1.  Service connection for left hallux valgus with 
bunionectomy residuals has been granted and the maximum 
schedular evaluation has been assigned for that disability.  
No allegation of error of fact or law remains.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  

2.  Service connection for left ear hearing loss disability 
has been granted and the maximum schedular evaluation has 
been assigned for that disability.  No allegation of error of 
fact or law remains.  38 U.S.C.A. § 7105(d)(5) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Hallux Valgus

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Post-operative 
unilateral hallux valgus with resection of the metatarsal 
head warrants a 10 percent disability evaluation.  A 10 
percent evaluation is also warranted for severe unilateral 
hallux valgus if the extent of the disability is equivalent 
to amputation of the great toe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (1998).  

The Board observes that the veteran is currently in receipt 
of the maximum evaluation available for post-operative hallux 
valgus under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (1998).  The Board has considered whether any other 
diagnostic code is applicable.  The Board finds that the 
diagnostic code assigned is directly on point and that resort 
to other diagnostic codes would be inappropriate in the 
absence of other manifestations.  Therefore, no issue remains 
before the Board.  38 U.S.C.A. § 7105(d)(5) (West 1991).  

The Court has noted that when there is an appeal from the 
initial assignment of an evaluation, the claim continues to 
be well-grounded as long as the rating schedule provides for 
a higher evaluation.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  In the instant case, the rating schedule does not 
provide for a higher evaluation.  

The national accredited representative has also advanced that 
the VA examination for compensation purposes afforded to the 
veteran did not comply with the Court's holding in DeLuca v. 
Brown, 8 Vet App 202 (1995) as to the assessment of any 
functional impairment associated with the veteran's 
service-connected disability.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(1998) do not assign evaluations for post-operative hallux 
valgus based on actual or functional limitation of motion.  
The veteran is currently at the maximum evaluation for 
post-operative left hallux valgus.  Therefore, the Board 
finds that further analysis under DeLuca would serve no 
useful purpose.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
Johnston v. Brown, 10 Vet. App. 80 (1997).  


II.  Left Ear Hearing Loss Disability

Disability evaluations for unilateral hearing loss disability 
range from noncompensable to 10 percent based on the degree 
of organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. Part 4, including §§ 4.14, 
4.85, 4.86, 4.87 and Diagnostic Codes 6100-6110 (1998).  

The Board observes that the veteran is currently in receipt 
of the maximum evaluation available for left ear hearing loss 
disability under the provisions of 38 C.F.R. Part 4, 
including §§ 4.14, 4.85, 4.86, 4.87 and Diagnostic Codes 
6100-6110 (1998).  The Board has considered whether any other 
diagnostic code is applicable.  The Board finds that the 
diagnostic code assigned is directly on point and that resort 
to other diagnostic codes would be inappropriate in the 
absence of other manifestations.  Therefore, no issue remains 
before the Board.  38 U.S.C.A. § 7105(d)(5) (West 1991).  

The Court has noted that when there is an appeal from an 
initial assignment of an evaluation, the claim continues to 
be well-grounded as long as the rating schedule provides for 
a higher evaluation.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  In the instant case, the rating schedule does not 
provide for a higher evaluation.  

III.  Extraschedular consideration

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

An increased evaluation for left ear hearing loss disability 
or an increased evaluation for left hallux valgus with 
bunionectomy residuals is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

